Citation Nr: 1103054	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-26 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for a foot disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





INTRODUCTION

The Veteran's separation certificate shows that he served on 
active duty from February 1953 to February 1955.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision, by the 
Indianapolis, Indiana, Regional Office (RO), which denied the 
Veteran's claim of entitlement to service connection for a foot 
disorder.  

In June 2009, the Board remanded the case to the RO for further 
evidentiary development.  Following the requested development, a 
supplemental statement of the case was issued.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a) (2) (West 
2002).  


FINDING OF FACT

The Veteran has bilateral pes planus, bilateral hallux valgus, 
hammertoe deformity affecting toes two through four bilaterally, 
and degenerative arthritis of the first metatarsophalangeal and 
interphalangeal joints bilaterally that likely are the result of 
aggravation of pre-existing foot disability during active 
military service.  


CONCLUSION OF LAW

The Veteran has bilateral pes planus, bilateral hallux valgus, 
hammertoe deformity affecting toes two through four bilaterally, 
and degenerative arthritis of the first metatarsophalangeal and 
interphalangeal joints bilaterally that are the result of disease 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.306(b) (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Veteran entered active duty in February 1953.  At a pre-
induction examination in September 1952, the Veteran reported a 
history of foot trouble; he reported having bad feet.  A clinical 
evaluation resulted in diagnoses of pes planus, second degree, 
bilaterally, and hallux valgus, mild, bilaterally, moderate 
symptoms.  The Veteran was seen in May 1953, at which time it was 
noted that he sustained a simple fracture of the 3rd metatarsal 
of the right foot, with no nerve or artery involvement; it was 
noted that he sustained this injury while marching over rough 
terrain in the line of duty.  

The Veteran's application for service connection for pes planus 
(VA Form 21-526) was received in March 2006.  Submitted in 
support of the claim were medical records--VA as well private 
treatment notes, dated from May 1991 to May 2006.  Private 
treatment notes dated in August 1992 and August 1995 reflect 
diagnoses of plantar fasciitis.  

The Veteran was afforded a VA examination in September 2006.  The 
pertinent diagnoses were bilateral pes planus, bilateral hallux 
valgus, bilateral hammertoes, and degenerative joint disease of 
both feet.  He was also found to have had a history of fracture 
of the third metatarsal bone of the right foot that had healed 
completely without any functional impairment.  The examiner 
stated that the fracture of the third metatarsal bone was not 
likely the cause of his pes planus bilaterally.  The examiner 
noted that the Veteran entered active service with pes planus 
bilaterally and hallux valgus bilaterally.  

Received in November 2007 were VA progress notes dated from 
October 2002 to May 2007.  The Veteran was seen for an annual 
examination in April 2006; at that time, he reported having a lot 
of trouble with his feet.  No pertinent diagnosis was noted.  
During a clinical visit in May 2007, the Veteran complained of 
chronic foot pain; he stated that his feet had been hurting since 
1955 when he was issued shoes that were one size too small.  

The Veteran was afforded a VA examination in September 2009.  The 
examiner noted that the Veteran's entry examination revealed 
bilateral pes planus and mild bilateral hallux valgus with mild 
bilateral symptomatology.  The Veteran related that, when he 
entered the military, he had extensive exercise with marching and 
running, and he started complaining of increased pain in both 
feet and increasing deformity bilaterally.  The Veteran also 
reported that, a few months after he started active duty, he was 
diagnosed with a non-displaced fracture of the third metatarsal 
bone of the right foot.  He had a walking cast for four weeks.  
After removal of the cast, he had complete healing of the 
fracture.  It was noted that he recovered completely from the 
fracture, and he was able to finish his active duty.  The Veteran 
indicated that he has had increased pain in both feet in the past 
two years; he also reported increased deformity.  The examiner 
stated that, because of the increased pain in both feet, the 
Veteran's gait was with limping mainly on the right leg; he did 
not use any assistive devices.  

The examiner noted that x-rays of both feet revealed hallux 
valgus deformity bilaterally with degenerative osteoarthritis of 
the first metatarsophalangeal and interphalangeal joints 
bilaterally.  The pertinent diagnoses were pes planus 
bilaterally, hallux valgus bilaterally and hammertoes 
bilaterally.  It was concluded that there had been aggravation of 
his bilateral pes planus and hallux valgus in military service 
from ill-fitted shoes from daily physical exercise, like running 
and marching.  The examiner also reported a diagnosis of a 
fracture of the third metatarsal bone of the right foot, which 
healed completely without any functional impairment.  The 
examiner stated that it was his opinion that the Veteran entered 
military service with preexisting conditions of mild pes planus 
bilaterally and mild hallux valgus bilaterally.  It was felt 
that, during military service, the Veteran's previous condition 
was aggravated and, at present, he has increased deformity of 
both feet with increased pain, which is the result of aggravation 
of his pre-condition before military service.  

Subsequently received were VA progress notes dated from May 2006 
to October 2010.  A May 2007 VA progress note reflects complaints 
of chronic foot pain.  

II.  Analysis

Service connection is warranted for disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. §§ 1110, 1131.  To 
establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"--the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 
(2009).  

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).  

When determining whether a disability or disease was incurred in 
service, or preexisted service, a Veteran shall be presumed to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  To rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 
25178 (2004); Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 
2004).  The Veteran is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  See 
Cotant v. Principi, 17 Vet. App. 116, 132 (2003).  

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  A preexisting 
disease or injury will be presumed to have been aggravated by 
service only if the evidence shows that the underlying disability 
underwent an increase in severity; the occurrence of symptoms, in 
the absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Davis v. Principi, 276 
F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  

Aggravation for purposes of entitlement to VA compensation 
benefits requires more than that a preexisting disorder become 
intermittently symptomatic during service; rather, there must be 
permanent advancement of the underlying pathology.  Aggravation 
is characterized by an increase in the severity of a disability 
during service, and a finding of aggravation is not appropriate 
in cases where the evidence specifically shows that the increase 
is due to the natural progress of the disease.  Furthermore, 
temporary or intermittent flare-ups of a preexisting disease 
during service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Verdon 
v. Brown, 8 Vet. App. 529, 536-7 (1996).  

The Veteran can attest to factual matters of which he has first-
hand knowledge, such as experiencing pain in service, reporting 
to sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a lay person is 
competent to identify the medical condition (noting that 
sometimes the lay person will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
lay person is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether the evidence supports a 
finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Veteran's medical records reveal that he has been diagnosed 
as having various bilateral foot disabilities.  For example, a 
September 2006 VA examination report noted diagnoses of bilateral 
pes planus, bilateral hallux valgus, bilateral hammertoes, and 
degenerative joint disease of the feet.  Thus, current bilateral 
foot disabilities have been demonstrated.  

The Veteran's service treatment records reveal that a bilateral 
foot abnormality was noted on the examination when he was 
accepted for active service.  Significantly, a pre-induction 
examination in September 1952 noted bilateral pes planus and 
hallux valgus.  Because a bilateral foot disability was noted at 
the time of examination, entrance, and enrollment, the 
presumption of soundness did not attach.  38 U.S.C.A. § 1111, 
1137.  

As for whether the Veteran's pre-existing bilateral foot 
disability was aggravated by service, the evidence indicates that 
it became symptomatic in service.  The service treatment reports 
show that, in May 1953, the Veteran sustained a simple fracture 
of the 3rd metatarsal, right foot, with no nerve or artery 
involvement; it was determined that he sustained this injury 
while marching over rough terrain in the line of duty.  The 
Veteran maintains that the boots issued to him in service caused 
worsening symptoms of his pre-service foot disorders and led to 
the inservice injury.  In addition, the Veteran has reported on 
several occasions, including during the September 2009 VA 
examination, that he has experienced chronic pain in both feet 
since service.  The Veteran is competent to report symptoms of 
his bilateral foot disability and worsening thereof, as well as a 
continuity of symptomatology.  See Jandreau, 492 F.3d at 1377; 
Buchanan, 451 F.3d at 1331.  Moreover, following the September 
2009 VA examination, the examiner opined that the Veteran's 
preexisting condition was aggravated during service; he noted 
that the Veteran presently has increased deformity of both feet 
with increased pain, which is the result of aggravation of his 
pre-condition before military service.  In light of the 
examiner's opinion, with no contradictory evidence of record, 
service connection is warranted on the basis of aggravation of a 
pre-existing disability.  The examiner's opinion is based on the 
Veteran's history, as noted in his service treatment records, 
which confirms numerous complaints of, and treatment for, painful 
feet.  

There have been no findings that the increase in the Veteran's 
bilateral foot disability was due to the natural progression of 
the disease.  Therefore, the Board must conclude that the pre-
existing bilateral foot disability was aggravated in service.  
The record shows current findings of a bilateral foot disability 
and a continuity of symptoms since service.  Resolving reasonable 
doubt in the Veteran's favor, service connection for the foot 
problems specified by the VA examiner is warranted.  38 U.S.C.A. 
§§ 1110, 1153, 5107(b); 38 C.F.R. §§ 3.303, 3.306(a).  


ORDER

Service connection for bilateral pes planus, bilateral hallux 
valgus, hammertoe deformity affecting toes two through four 
bilaterally, and degenerative arthritis of the first 
metatarsophalangeal and interphalangeal joints bilaterally is 
granted on the basis of aggravation of pre-existing disability.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


